UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 13, 2013 CENTOR, INC. (Exact name of registrant as specified in its charter) Nevada 000-52970 30-0766257 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Lee Rd, Ste 265 Winter Park, FL 32789 (Address of principal executive offices) (866) 491-3128 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended tosimultaneously satisfy the filing obligation of the registrant under any of thefollowing provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) SECTION 5 - CORPORATE GOVERANCE AND MANAGEMENT ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Resignation of Officers and Directors On December 13, 2013 Bradley Wilson President and CEO resigned his Positions as an officer and director of the Registrant. Appointment of Officer On December 13, 2013, following the resignation of Bradley Wilson as President and CEO, Mr. Michael Sullivan was appointed as President and CEO of the Registrant, to fill the vacated positions of Mr. Wilson. Biographical Information Michael Sullivan With over 30 years of experienceMr. Sullivan is a seasoned corporate/project finance and business development professional with a broad range of experience in the energy, environmental and renewable sectors. Mr. Sullivan is able to lead and be part of team; Mr. Sullivan understands how to be at the top and part of the chain of command. His primary goals in terms of work are to seek positions where there is an appropriate balance of authority and responsibility, where he can utilize his experience base and contribute to the bottom line of an organization. Mr. Sullivan has a “can-do” approach towards all tasks with a consistently high level of productivity. Mr. Sullivan'sskills include: Corporate / Project Finance Energy Project Evaluation / Modeling Renewable Energy Mergers and Acquisitions Project Origination and Structuring Capital Formation Research & Strategic Planning Debt/Equity Capital Raising Contract Negotiation 2 SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following is a complete list of exhibits filed as part of this Report. Exhibit numbers correspond to the numbers in the exhibit table of Item 601 of Regulation S-K. Exhibit No. Description Directors Resolution 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. CENTOR, INC. Date: December 16, 2013 By: /s/ Michael Sullivan Michael Sullivan, President, CEO 4
